 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   NOBLE GORDON,                                       Case No. 1:19-cv-00181-DAD-SAB

12                   Plaintiff,                          ORDER REQUIRING PLAINTIFF TO FILE
                                                         DISPOSITIONAL DOCUMENTS
13           v.
                                                         (ECF No. 13)
14   COLLECTO, INC.,

15                   Defendant.

16

17          On January 17, 2020, Plaintiff filed a notice of settlement informing the Court that the

18 parties have reached settlement of this action. (ECF No. 13.) Plaintiff requests sixty (60) days to

19 file dispositional documents. (Id.)
20          Accordingly, it is HEREBY ORDERED that:

21          1.      All pending matters and dates are VACATED; and

22          2.      Plaintiff shall file dispositional documents on or before March 17, 2020.

23
     IT IS SO ORDERED.
24

25 Dated:        January 21, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
